LawreNCe, Judge:
This appeal for reappraisement was submitted on tbe following stipulation:
It is hereby stipulated and agreed, subject to the approval of the court, that •the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, — is as follows:
United States Dollars 29.30 per 100 kilograms net, packed.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation.
sis * # * H? * *
Upon tbe agreed facts, I find tbe export value of tbe involved merchandise to which this appeal relates, as that value is defined in section 402 (d) of the Tariff Act of 1930 to be the proper basis for determining the value of said merchandise, and that such value is United States Dollars 29.30 per 100 kilograms net, packed.
Judgment will be entered accordingly.